UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7896



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


FLOYD WEATHERSPOON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CR-99-16; CA-02-885)


Submitted: April 29, 2004                      Decided:   May 4, 2004


Before LUTTIG, WILLIAMS, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Floyd Weatherspoon, Appellant Pro Se.      Sandra Jane Hairston,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Floyd Weatherspoon seeks to appeal the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000).   The district court referred this case to a magistrate

judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).   The magistrate

judge recommended that relief be denied and advised Weatherspoon

that the failure to file timely objections to this recommendation

could waive appellate review of a district court order based upon

the recommendation.   Despite this warning, Weatherspoon failed to

object to the magistrate judge’s recommendation.

          The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.     See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).       Weatherspoon has waived

appellate review by failing to file objections after receiving

proper notice. Accordingly, we deny a certificate of appealability

and dismiss the appeal.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                         DISMISSED




                               - 2 -